Case 2:20-cv-09619-JAK-AGR Document9 Filed 11/16/20 Page lof2 Page ID #:17

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

c N LA CV19-07554-JAK (PJWx) (“Lead Action”) Date November 16, 2020
ase NO. LA CV20-09619-JAK (AGRx) (“Consolidated Action”)
Title Melvin Warren Rivers v. Fox Broadcasting Company Inc., et al. (“Lead Action”)

Melvin Warren Rivers v. Amazon.com, Inc. et al. (“Consolidated Action”)

 

 

 

 

Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
V.R. Vallery for Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER RE CONSOLIDATION;

TWENTIETH CENTURY FOX FILM CORPORATION’S MOTION TO
DISMISS UNDER FRCP 12(b)(5) AND 12(b)(6) (LEAD ACTION, DKT. 25);
AND

DISNEY ENTERPRISES, INC., and FOX BROADCASTING COMPANY,
LLC’S MOTION TO DISMISS UNDER FRCP 12(b)(6) AND FRCP 12(b)(1)
(LEAD ACTION, DKT. 30)

Based on a review of the operative complaints in Melvin Warren Rivers v. Fox Broadcasting Company
Inc., et al., Case No. LA CV19-07554-JAK (PJWx) (C.D. Cal. Aug. 30, 2019) (the “Lead Action”) and
Melvin Warren Rivers v. Amazon.com, Inc. et al., Case No. LA CV20-09619-JAK (AGRx) (C.D. Cal.
October 19, 2020) (the “Consolidated Action”) there is sufficient good cause to consolidate the two
actions. Both actions are brought by the same Plaintiff and based on allegations that the broadcasting of
a television program infringed Plaintiffs copyright of his song titled, “Treat Her Like a Prostitute.”
Consolidation will conserve both party and judicial resources. Accordingly, the actions are consolidated
and all filings as to the claims asserted originally in either action shall be filed solely on the docket of the
Lead Action.

Based on a review of the “Motion to Dismiss Under FRCP 12(b)(5) and 12(b)(6)” brought by Twentieth
Century Fox Film Corporation (the “Twentieth Century Motion” (Lead Action, Dkt. 25)) and the “Motion [J
to Dismiss Under FRCP 12(b)(6) and FRCP 12(b)(1)” brought by Disney Enterprises, Inc. and Fox
Broadcasting Company, LLC (the “Disney Motion” (Lead Action, Dkt. 30)) (collectively the “Motions’), it
has been determined that party and judicial efficiency will be served by considering both Motions at a
single hearing, if it is determined that a hearing on the Motions is necessary. Accordingly, the hearing on
the Disney Motion, which is currently scheduled for February 8, 2021 at 8:30 a.m., is advanced to
January 11, 2021.

Pursuant to the Standing Order (Lead Action, Dkt. 7), any oppositions to the Motions were due within 21

days of their filing. No opposition to either of the Motions was timely filed. Pursuant to L.R. 7-12, the

failure to file an opposition may be deemed consent to the Motion. However, Plaintiff will be provided a
Page 1 of 2
Case 2:20-cv-09619-JAK-AGR Document9 Filed 11/16/20 Page 2of2 Page ID #:18

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

c N LA CV19-07554-JAK (PJWx) (“Lead Action”) Date November 16, 2020
ase NO. LA CV20-09619-JAK (AGRx) (“Consolidated Action”)
Title Melvin Warren Rivers v. Fox Broadcasting Company Inc., et al. (“Lead Action”)

Melvin Warren Rivers v. Amazon.com, Inc. et al. (“Consolidated Action”)

final opportunity to file any opposition to each of the Motions and shall do so on or before December 7,
2020. If Plaintiff does so, any repl(ies) shall be filed by Defendants on or before December 21, 2020.
Upon the completion of the briefing, a determination will be made as to whether the January 11, 2021
hearing on the Motions will proceed or be vacated, with the Motions taken under submission.

IT IS SO ORDERED.

 

Initials of Preparer vrv

 

Page 2 of 2
